Exhibit 10.1

 

FOURTH AMENDMENT TO LEASE

 

This Fourth Amendment to Lease (the “Fourth Amendment”) is made as of March 2,
2017 (“Execution Date”), by and between KING 101 HARTWELL LLC, a Massachusetts
limited liability company, with an address c/o King Street Properties, 200
Cambridge Park Drive, Cambridge, MA 02140 (“Landlord”), and T2 BIOSYSTEMS, INC.,
a Delaware corporation, with an address of 101 Hartwell Avenue, Lexington, MA
02421 (“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated August 6,
2010, as amended by a First Amendment to Lease dated as of November, 2011, a
Second Amendment to Lease dated as of July 11, 2014, a Letter Agreement dated
March 30, 2015, and a Third Amendment to Lease dated May 11, 2015 (collectively,
the “Lease”), pursuant to which Landlord is leasing to Tenant approximately
33,635 rentable square feet (as more particularly described in the Lease, the
“Premises”) of the building located at 101 Hartwell Avenue, Lexington, MA (the
“Building”);

 

WHEREAS, Tenant desires to extend the Term of the Lease for an additional
period; and

 

WHEREAS, Landlord is willing to extend the Term of the lease for an additional
period, upon the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1.                                      Recitals; Capitalized Terms. The
foregoing recitals are hereby incorporated by reference. All capitalized terms
not otherwise defined herein shall have the meanings ascribed to them as set
forth in the Lease.

 

2.                                      Extension of Term. The Term of the Lease
is hereby extended for an additional Term commencing as of January 1, 2018, and
expiring as of December 31, 2021 (the “Additional Term”).  The Additional Term
shall be on all of the terms and conditions of the Lease immediately preceding
the Additional Term, except as expressly set forth in this Fourth Amendment. 
Tenant hereby accepts the Premises in their “as is”, “where is” condition on the
date hereof, with all faults, and without representations or warranties from
Landlord of any kind whatsoever.  Except for Landlord’s Contribution (as
hereinafter defined), Tenant acknowledges and agrees that Landlord has no
obligation to perform any work or to provide any other concession with respect
to the Premises in connection with the extension of the Term for the Additional
Term.

 

3.                                      Additional Term Base Rent and Operating
Costs and Taxes.

 

(a)                                 Base Rent for the Additional Term shall be
paid in equal monthly installments in accordance with the following schedule in
advance and otherwise in accordance with the terms of the Lease:

 

--------------------------------------------------------------------------------


 

Time Period

 

Annual Base Rent

 

Monthly 
Installment

 

1/1/18-12/31/18:

 

$

1,345,400.00

 

$

112,116.67

 

1/1/19-12/31/19:

 

$

1,385,762.00

 

$

115,480.17

 

1/1/20-12/31/20:

 

$

1,427,334.86

 

$

118,944.57

 

1/1/21-12/31/21:

 

$

1,470,154.91

 

$

122,512.91

 

 

(b)                                 Tenant shall continue to pay Tenant’s Share
of Operating Costs and Tenant’s Share of Taxes during the Second Extension Term
in accordance with Sections 5.2(f) and 5.3(e) of the Lease.

 

4.                                      Landlord’s Contribution.

 

(a)                                 Landlord shall, subject to the provisions of
this Section 4, contribute up to Three Hundred Thirty-Six Thousand Three Hundred
Fifty and 00/100 Dollars ($336,350.00) (“Landlord’s Contribution”) towards the
cost of the initial leasehold improvements to be installed by Tenant in the
Premises (“Tenant’s Work”).  Tenant shall be entitled to apply up to
Thirty-Three Thousand Six Hundred Thirty-Five and 00/100 Dollars ($33,635.00) of
Landlord’s Contribution toward the Soft Costs (as hereinafter defined) incurred
by Tenant in the performance of Tenant’s Work. “Soft Costs” shall be defined as
any design or engineering fees incurred by Tenant in connection with Tenant’s
Work.  Tenant’s Work shall be performed in accordance with Article 11 of the
Lease.  In the event that Landlord’s Contribution shall not be sufficient to
complete Tenant’s Work, Tenant shall pay the excess costs, prior to Landlord’s
disbursing Landlord’s Contribution to Tenant.

 

(b)                                 Provided that Tenant is not in default of
its obligations beyond applicable notice and cure periods under this Lease at
the time that Tenant submits any Requisition (as hereinafter defined) on account
of Landlord’s Contribution, Landlord shall pay the cost of the work shown on
each Requisition submitted by Tenant to Landlord within thirty (30) days of
Landlord’s receipt thereof.  If Landlord declines to pay any portion of
Landlord’s Contribution requested in any Requisition submitted by Tenant based
upon Tenant’s default, Tenant shall, subject to the provisions of this
Section 4, have the right, so long as the Lease is in full force and effect, and
Tenant is in full compliance with its obligations under the Lease, to resubmit
such Requisition after Tenant cures such default.  For the purposes hereof, a
“Requisition” shall mean written documentation showing in reasonable detail the
costs of the improvements then installed by Tenant in the Premises.  Each
Requisition shall be accompanied by evidence reasonably satisfactory to Landlord
that all work covered by previous Requisitions has been fully paid by Tenant. 
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each Requisition in order to
verify the amount thereof.  Tenant shall submit Requisition(s) no more often
than monthly.

 

(c)                                  Notwithstanding anything to the contrary
herein contained:

 

(i)                                     Landlord shall have no obligation to
advance funds on account of Landlord’s Contribution unless and until Landlord
has received the Requisition in

 

2

--------------------------------------------------------------------------------


 

question, together with certifications from Tenant’s architect, certifying that
the work shown on the Requisition has been performed in accordance with
applicable law and in accordance with Tenant’s approved plans, and written lien
waivers from Tenant’s contractor for work performed to date.

 

(ii)                                  Notwithstanding anything to the contrary
herein contained, Landlord shall have no obligation to pay Landlord’s
Contribution in respect of any Requisition submitted prior to January 1, 2018 or
after December 31, 2018.

 

(iii)                               Tenant shall not be entitled to any unused
portion of Landlord’s Contribution.

 

(d)                                 Except for Landlord’s Contribution, Tenant
shall bear all other costs of Tenant’s Work.  Landlord shall have no liability
or responsibility for any claim, injury or damage alleged to have been caused by
the particular materials, whether building standard or non-building standard,
selected by Tenant in connection with Tenant’s Work.

 

5.                                      Extension Term.  Tenant shall have the
right to extend the Term of the Lease for one (1) additional term of seven
(7) years. Said extension right shall be upon all of the terms and conditions
set forth in Section 1.2 of the Lease, except that the first (1st) two
(2) sentences of said Section 1.2 of the Lease are hereby deleted and the
following is substituted in their place:

 

“(a)                           Provided (i) Tenant, an Affiliated Entity
(hereinafter defined) and/or a Successor (hereinafter defined) is/are then
occupying one hundred percent (100%) of the Premises; and (ii) no Event of
Default nor an event which, with the passage of time and/or the giving of notice
would constitute an Event of Default has occurred (1) as of the date of the
Extension Notice (hereinafter defined), and (2) at the commencement of the
applicable Extension Term (hereinafter defined), Tenant shall have the option to
extend the Term for one (1) additional term of seven (7) years (the “Extension
Term”), commencing as of January 1, 2022, and expiring as of December 31, 2028. 
Tenant must exercise such option to extend by giving Landlord written notice
(the “Extension Notice”) on or before October 1, 2020, time being of the
essence.”

 

6.                                      Right of First Offer.  The one-time
Right of First Offer set forth in Section 8 of the Lease shall continue to be in
full force and effect in accordance with the terms and conditions set forth in
said Section 8 of the Lease, provided, however, that, the parties confirm and
agree that, since Tenant has leased the entirety of the Building other than the
space presently leased to Promedior (i.e., which contains 7,700 rentable square
feet on the first (1st) floor), the “ROFO Space” shall be deemed to consist
solely of the space presently leased to Promedior.

 

7.                                      Inapplicable Lease Provisions.

 

Article 3 of the Lease (Condition of Premises Construction), Exhibit 3 to the
Lease (Landlord’s Work) and Exhibit 3(A) to the Lease (Exterior Work) shall have
no applicability with respect to this Fourth Amendment.

 

8.                                      Ratification. Except as amended hereby,
the terms and conditions of the Lease shall remain unaffected. From and after
the date hereof, all references to the “Lease” shall mean the Lease as amended
hereby. Additionally, Landlord and Tenant each confirms and ratifies that,

 

3

--------------------------------------------------------------------------------


 

as of the date hereof and to its actual knowledge, (a) the Lease is and remains
in good standing and in full force and effect, and (b) neither party has any
claims, counterclaims, set-offs or defenses against the other party arising out
of the Lease or the Premises or in any way relating thereto or arising out of
any other transaction between Landlord and Tenant.

 

9.                                      Miscellaneous. Tenant and Landlord each
warrants and represents that it has dealt with no broker in connection with the
consummation of this Fourth Amendment other than Cushman & Wakefield of
Massachusetts, Inc. (the “Broker”). Tenant and Landlord each agrees to defend,
indemnify and save the other harmless from and against any Claims arising in
breach of its representation and warranty set forth in the immediately preceding
sentence. Landlord shall be solely responsible for the payment of any brokerage
commissions to Broker. This Fourth Amendment is binding upon and shall inure to
the benefit of Landlord and Tenant and their respective successors and assigns.
This Fourth Amendment constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions, and may not be
amended, waived, discharged or terminated except by a written instrument signed
by all the parties hereto.

 

[signatures on following page]

 

4

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FOURTH AMENDMENT TO LEASE

BY AND BETWEEN KING 101 HARTWELL LLC AND T2 BIOSYSTEMS, INC.]

 

EXECUTED under seal as of the date first set forth above.

 

 

LANDLORD:

 

 

 

 

 

 

 

KING 101 HARTWELL LLC,

 

a Massachusetts limited liability company

 

 

 

 

 

By:

King Berra LLC, its manager

 

 

 

 

 

 

By:

King Street Properties Investments LLC,

 

 

 

its manager

 

 

 

 

 

 

 

 

By:

/s/ Stephen D. Lynch

 

 

 

Name:

Stephen D. Lynch

 

 

 

Title:

Manager

 

 

 

TENANT:

 

 

 

T2 BIOSYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ John McDonough

 

Name:

John McDonough

 

Title:

President and CEO

 

--------------------------------------------------------------------------------

 